DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and dependents recite limitations regarding the remote control function being in an open state and a closed state.  It is unclear what is meant by “open” and “closed” states of a remote control function.  An open state is assumed to mean a state in which a remote control function of the washing machine is activated or enabled by the washing machine controller such that a user may perform operational control of the washing machine via a remote intelligent terminal.  A closed state is assumed to mean that the remote control function is 
Claim 1 and dependents recite a standby process, but the parameters of a standby process cannot be determined by the claims.  One of ordinary skill in the art would understand that when a washing procedure is finished (as recited in claim1), a washing machine typically is in a state in which no more operations are to be performed and the machine enters an off or shutdown state.  Claim 4 states that the standby process is a process of suspending operation; however, claim 1 states that the washing operation is finished (i.e. operation is complete).  One of ordinary skill in the art would not be apprised of the metes and bounds of the claims since it is not ready apparent what is meant by a standby process after a washing procedure is finished.  It is assumed that the washing machine has additional functions aside from a washing procedure, such as a drying function and a shaking and dispersing function, and the standby process comprises a prompting procedure to prompt a user for instructions for one or more of the additional functions, or a shutdown or pause instruction that would not perform one or more of the additional functions.
Claim 1 recites the limitation "a standby process" (second line from end).  There is insufficient antecedent basis for this limitation in the claim because it’s unclear if this refers to the standby process previously recited in the claim or a standby process that differs in scope.
Claim 5 recites limitations directed to when the remote control function is in the open state (the claim’s wherein clause is interpreted to define the remote control function’s state for the following limitations), but the claim also recites limitations directed to when the remote 
Claim 5 recites “if the washing machine does not receive the local control instruction in the standby process for the time duration of t2.”  It cannot be understood if the local control instruction in the standby process for the time duration of t1 is the same local control instruction in the standby process for the time duration of t2.  The limitation is assumed to mean “if the washing machine does not receive a local control instruction in the standby process for the time duration of t2,” the local control instruction not being a particular instruction but rather an event that results in a conditional operation.
In claim 6 it is unclear what is meant by closing the remote control function.
In claim 7 it is unclear what is meant by closing the prompting procedure.
Claim 8 recites steps S1, S2, S3, and S4, but these steps appear to be the same operations recited in claim 1.  If the steps recited in claim 8 are in addition to the operations recited in claim 1, the coexistence of both the claim 8 steps and the claim 1 operations cannot be clearly defined in relation to each other.
Claim 9 recites the limitation "the local control instruction".  There is insufficient antecedent basis for this limitation in the claim.
In claim 11 it is unclear what is meant by closing the remote control function.
Claim 12 recites limitations directed to when the remote control function is in the open state (the claim’s wherein clause is interpreted to define the remote control function’s state for the following limitations), but the claim also recites limitations directed to when the remote control function is in a closed state.  It is unclear if the entirely of the claim limitations are 
Claim 12 recites “if the washing machine does not receive the local control instruction in the standby process for the time duration of t2.”  It cannot be understood if the local control instruction in the standby process for the time duration of t1 is the same local control instruction in the standby process for the time duration of t2.  The limitation is assumed to mean “if the washing machine does not receive a local control instruction in the standby process for the time duration of t2,” the local control instruction not being a particular instruction but rather an event that results in a conditional operation.
In claim 13 it is unclear what is meant by closing the remote control function.
Claim 14 recites that the washing machine only receives the remote control instruction in the standby process for the time duration of t1, but in claim 11, from which claim 14 depends, the washing machine receives a local control instruction in the standby process for the time duration of t1.  Since the washing machine has received the local control instruction, it cannot be said that it only receives the remote control instruction.
In claim 14 it is unclear what is meant by closing the remote control function.
In claim 15 it is unclear what is meant by closing the prompting procedure.
In claim 16 it is unclear what is meant by closing the prompting procedure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140067094 by Park et al.
As to claim 1, Park teaches a method for controlling a washing machine with a remote control function, the method comprising keeping a locked state of a lock is a remote control function is activated after a washing procedure is finished and executing a standby process (paras. 358-360, locking is continued for the duration of remote control function activation until the machine is powered off) and controlling the lock to open if the remote control function is not activated (para. 360, locking is not performed if the remote control function is not activated).
One of ordinary skill in the art would have recognized as obvious to execute standby processes after a washing procedure is finished.  Park teaches that a user may select a wrinkle prevention course (para. 226), which suggests a standby period to allow a user to select the wrinkle prevention course.  Park also distinguishes between power on/off, operation, and stop control commands (para. 226), which suggests a standby period until a user commands the machine to power off.  Additionally, Park teaches that after a washing procedure is finished the machine is powered off only after a certain 
As to claim 2, Park teaches that the lock is kept in a locked state during remote control function activation (para. 359).
As to claim 3, Park teaches that executing corresponding actions after receiving a remote control instruction after a washing procedure is finished (e.g. a wrinkle prevention course, para. 226).
As to claim 4, Park teaches that the standby process is a process of suspending operation and waiting for control instructions (para. 226, note that a user may perform a control instruction for a wrinkle prevention course after a washing procedure is finished).
As to claim 5, Park teaches that the lock is opened and the machine is shut down after termination of the remote control function (paras. 358-360), which would be understood by one of ordinary skill in the art to be after completion of control instruction executions.  Park also teaches that the lock is controlled to open if the remote control function is not activated.  Furthermore, Park teaches that the machine may be powered off after a certain time elapses after completion of a washing procedure while waiting for user input (para. 406).  One of ordinary skill in the art would have recognized as obvious that the washing machine would be shut down after a 
As to claim 6, Park teaches that when a remote control function is activated the washing machine may receive remote control instructions, but that a local control instruction would take priority such as in the case of an emergency (para. 358).
As to claim 7, Park teaches that a washing machine may execute a prompting procedure after a washing procedure is finished, the prompting procedure would end when a control instruction is executed (para. 18).
As to claim 8, the control steps would have been obvious over Park, as discussed above in regards to claim 1.
As to claim 9, Park teaches a shaking and dispersing function (wrinkle prevention course, para. 73) and a drying function (para. 376), and the remote control instruction may be an instruction for the shaking and dispersion (para. 73).
As to claim 11, Park teaches that when a remote control function is activated the washing machine may receive a local control instruction, end the remote control function, and execute corresponding actions after receiving the local control instruction (para. 358).
As to claim 12, Park teaches that the lock is opened and the machine is shut down after termination of the remote control function (paras. 358-360), which would be understood by one of ordinary skill in the art to be after completion of control instruction executions.  Park also teaches that the lock is controlled to open if the remote control function is not activated.  Furthermore, Park teaches that the machine 
As to claim 13, Park teaches that when a remote control function is activated the washing machine may receive remote control instructions, but that a local control instruction would take priority such as in the case of an emergency (para. 358).
As to claim 14, Park teaches that when a remote control function is activated the washing machine may receive remote control instructions, but that a local control instruction would take priority such as in the case of an emergency (para. 358).
As to claim 15, Park teaches that a washing machine may execute a prompting procedure after a washing procedure is finished, the prompting procedure would end when a control instruction is executed (para. 18).
As to claim 16, Park teaches that a washing machine may execute a prompting procedure after a washing procedure is finished, the prompting procedure would end when a control instruction is executed (para. 18).

Allowable Subject Matter
Applicant is advised that claim 1 may be allowable, pending further search and consideration of amended claims, if amended to recite that the time duration t1 is greater than the time duration t2, and amended to overcome the 112(b) rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.